                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



GREGORY STEFAN,                                )      Case No.: 1:19 CV 1894
                                               )
       Petitioner                              )
                                               )
         v.                                    )      JUDGE SOLOMON OLIVER, JR.
                                               )
WARDEN DOUGLAS FENDER,                         )
                                               )
       Respondent                              )      ORDER



       Currently pending before the court in the above-captioned case is Respondent Warden

Douglas Fender’s (“Respondent”) Motion to Dismiss (ECF No. 10). Respondent’s Motion seeks an

order dismissing without prejudice the Petition for Writ of Habeas Corpus (“Petition”) that Petitioner

Gregory Stefan (“Petitioner”) filed on August 21, 2019, pursuant to 28 U.S.C. § 2254. (ECF No. 1.)

Acknowledging that two of the claims in his Petition have not yet been exhausted in state court,

Petitioner filed a Motion for a Stay in Abeyance (ECF No. 3) the same day he filed his Petition.

       In accordance with Local Rule 72.2, the court referred the matter to Magistrate Judge James

R. Knepp, II (“Magistrate Judge” or “Judge Knepp”) for preparation of a Report and

Recommendation (“R & R”). Judge Knepp issued an Order and Interim R & R on February 20, 2020,

granting Petitioner’s Motion for a Stay in Abeyance and recommending that the court deny

Respondent’s Motion to Dismiss as moot. (ECF No. 12.) Neither party filed any objections to the

Interim R & R.
       The court finds Judge Knepp’s recommendation to be well-taken. Thus, the court adopts as

its own Judge Knepp’s Interim R & R and hereby denies as moot Respondent’s Motion to Dismiss

(ECF No. 10).

       IT IS SO ORDERED.


                                                   /s/ SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE



March 13, 2020




                                             -2-
